 JOHN B. SHRIVER COMPANY23JOHN B. SHRIVER, AN INDIVIDUAL DOING BUSINESS AS JOHN B. SHRIVERCOMPANYandGEORGE M. O'SULLIVANandLOCAL 1049, INTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL, PARTY TO THECONTRACTLOCAL 1049, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,AFLandGEORGE M. O'SULLIVANandJOHN B. SHRIVER, AN INDI-VIDUAL DOING BUSINESS AS JOHN B. SHRIVE, R COMPANY, PARTY ToTHE CONTRACT.Cases Nos. 0-CA-2359 and 2-CB-752.February07, 1953Decision and OrderOn August 20, 1952, Trial Examiner Arthur Leff issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondents filedexceptions to the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.2OrderUpon the entire record in the case and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.The Respondent, John B. Shriver, an individual doing businessas John B. Shriver Company, his agents, successors, and assigns, shall :(a)Cease and desist from :(1)Recognizing the Respondent Union as the exclusive repre-sentative of the Company's employees for the purposes of collectivebargaining, unless and until said labor organization has been certifiedby the National LaborRelationsBoard as the exclusive bargainingrepresentative of said employees in an appropriate unit.(2)Giving efFect to the Company's agreementwith the RespondentUnion dated January 28, 1952, or to any earlier oral agreement, or toIPursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard hasdelegated its powersin connection with this caseto a three-member panel[Chairman Herzog and Members Styles and Peterson].3 On September 5, 1952, the Trial Examiner Issued an errata to correct certain Inadver-tent inaccuracies in his Intermediate Report.We also herebyadopt the corrections setforth In the errata.103 NLRB No. 2. 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDany extension, renewal, modification, or supplement thereof, or to anysuperseding agreement with said Union, unless and until said Unionshall have been certified by the National Labor Relations Board asaforesaid, and then only if the agreement to be given effect conformsto the provisions of the National Labor Relations Act; provided thatthe Company in complying herewith shall not be required to vary orabandon the wages, hours, seniority, or other substantive features ofits relations with its employees established in the performance of suchagreement.(3)Giving effect to any checkoff cards authorizing the deductionof periodic union dues from wages for remittance to the RespondentUnion that may have been executed by employees prior to the date ofthe Company's compliance with this Order.(4)Encouraging membership in the Respondent Union, or in anyother labor organization of its employees, by conditioning the hire ortenure of employment or any term or condition of employment uponmembership in, affiliation with, or dues payments to, the RespondentUnion, or any other labor organization, except where such conditionsshall have been lawfully established by an agreement in conformitywith the National Labor Relations Act.(5)Sponsoring, assisting, or contributing support to the Respond-ent Union or to any other labor organization.(6) In any manner interfering with, restraining, or coercing em-ployees in the exercise of rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affected by an agreementrequiring membership in a labor organization, as authorized by Sec-tion 8 (a) (3) of the National Labor Relations Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act:(1)Withdraw and withhold all recognition from the RespondentUnion as the exclusive representative of the Company's employees forthe purposes of collective bargaining unless and until said Union shallhave been certified by the National Labor Relations Board as the ex-clusive representative of the Company's employees in an appropriateunit.(2)Offer to George M. O'Sullivan immediate reinstatement to hisformer or substantially equivalent position in the manner set forth inthe section of the Intermediate Report entitled "The Remedy."(3)Refund forthwith to all employees on the Long Island projectfrom whose wages the Company has deducted or withheld funds fortransmittal to the Respondent Union, the amount of all such deduc-tions and withholdings to the end that each such employee shall bepromptly, fully, and completely reimbursed for all monies so deductedor withheld. JOHNB. SHRIVERCOMPANY25(4)Upon request, make available to the Board or its agents forexamination and copying all payroll and other records necessary toanalyze the amount of back pay due.(5)Post at all places at the Long Island project where the Com-pany maintains offices, copies of the notice attached hereto andmarked "Appendix A." 3 Copies of the notice, to be furnished bythe Regional Director for the Second Region, shall, after being dulysigned by the Respondent Company, be posted by it immediately uponreceipt thereof, and maintained by it for at least sixty (60) consecu-tive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken to insure that said notices are not altered, defaced, or coveredby any other material.(6)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days of the date of this Order, what steps havebeen taken to comply herewith.II.The Respondent, Local 1049, International Brotherhood ofElectricalWorkers, AFL, its officers, representatives, and agents,shall :(a)Cease and desist from :(1)Giving effect to its agreement with the Respondent Companydated January 28, 1952, or to any earlier oral agreement, or to anyextension, renewal, modification, or supplements thereof, unless anduntil it has been certified by the National Labor Relations Board asthe exclusive bargaining representative of said Company's employeesin an appropriate unit, and then only if the agreement to be giveneffect conforms to the provisions of the National Labor RelationsAct.(2)Causing or attempting to cause the Respondent Company, itsagents, successors, or assigns to discriminate in any manner againstemployees in violation of Section 8 (a) (3) of the Act.(3)Restraining or coercing employees of the Respondent Com-pany, its successors or assigns, in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, as authorized in Section 8 (a)(3) of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Notify, in writing, the Respondent Company that it has no ob-jection to the employment of George M. O'Sullivan and request saidCompany to offer him immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniorityor other rights and privileges.In theevent this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuantto a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals,Enforcingan Order." 26DECISIONSOF NATIONAL LABOR RELATIONS BOARD(2)Post in conspicuous places in its business office, and at allplaces where notices to its members are customarily posted, copiesof the notice attached hereto as Appendix B 4Copies of said notice,to be furnished by the Regional Director for the Second Region, shall,after being duly signed by an official representative of the RespondentUnion, be posted by it immediately upon receipt thereof and main-tained by it for a period of at least sixty (60) consecutive days there-after.Reasonable steps shall be taken by it to insure that said noticesare not altered, defaced, or covered by any other material.(3)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto as Appendix B, for posting, theRespondent Company willing, in places where notices to the Com-pany's employees are customarily posted.The notice shall be postedfor a period of sixty (60) consecutive days thereafter.Copies ofsaid notice, to be furnished by the Regional Director for the SecondRegion, shall, after being signed as provided in paragraph II (b) (2)of this Order, be forthwith returned to the Regional Director forsaid posting.(4)Notify the Regional Director for the Second Region, in writ-ing, within ten (10) days from the date of this Order, what stepshave been taken to comply herewith.III. Both Respondents shall jointly and severally make wholeGeorge M. O'Sullivan in the manner set forth in the section of theIntermediate Report entitled "The Remedy," for any loss of pay hemay have suffered by reason of the discrimination against him.4 See footnote3, supra.Appendix ANotice to All EmployeesPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT recognize LOCAL 1049, INTERNATIONALBROTHER-HoODOF ELECTRICAL WORKERS, AFL, as the exclusive representa-tive of our employees engaged in gas conversion work on LongIsland, for the purposes of collective bargaining, unless and untilsaid organization shall have been certified by the National LaborRelations Board as said representative.WE WILL NOT give effect to our agreement, dated January 28,1952, with LOCAL 1049, INTERNATIONALBROTFIERHooD OFELEC-TRICAL WORKERS,AFL, or to any earlier oral agreement, or to anyrenewal, modification, or supplement thereof, or to any supersed-ing agreement with said union,unlessand until said union shall JOHN B. SHRIVER COMPANY27have been certified by the National Labor Relations Board as therepresentative of employees in an appropriate unit, and unlesssaid agreement shall conform to the provisions of the NationalLabor Relations Act.WE wil.L NOT give effect to any checkoff cards, heretofore ex-ecuted by our employees, authorizing the deduction of periodicunion dues from their wages for remittance to LOCAL 1049, INTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL.WE WILL NOT encourage membership in LOCAL 1049,INTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, AFL, or in anyother labor organization, by conditioning the hire or tenure ofemployment or any term or condition of employment upon mem-bership in, affiliation with, or dues payments to said union, or anyother labor organization, except where lawful provision thereforshall have become established by an agreement in conformitywith the provisions of the National Labor Relations Act.WE WILLNOT sponsor,assist, orcontribute support to LOCAL1049, INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS,AFL.WE WILL NOT in any other manner interfere with, restrain, andcoerce our employees in their exercise of the rights guaranteedto them by Section 7 of the National LaborRelationsAct, exceptto the extent that such rights may be affected by an agreementmade in conformity with the provisions of the National LaborRelationsAct requiring membershipin a labor organization asauthorized by Section 8 (a) (3) of the Act.WE WILL jointly andseverallywith LOCAL 1049,INTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS, AFL, make whole GeorgeM. O'Sullivan for any loss of paysuffered as a result ofdiscrimi-nation against him, and offer him immediate and full reinstate-ment to his former or a substantially equivalent position withoutprejudice to his seniority or any other rights and privileges pre-viously enjoyed.WE WILL refund to all our employees from whose wages wehave heretofore deducted or withheld funds for transmittal toLOCAL 1049, INTERNATIONALBROTHERHOODOFELECTRICALWORKERS, AFL, the amount of all such deductions and withhold-ingsto the end that each such employee shall be reimbursed forallmonies so deducted or withheld.JOHN B. SHRIVERCOMPANY,EmployerDated--------------------By --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix BNOTICE TO ALL MEMBERS OF LOCAL 1049, INTERNATIONAL BROTHERHOODOF ELECTRICAL WORKERS, AFL, AND TO ALL EMPLOYEES OF JOHN B.SHRIVER COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, we hereby notify you that :WE WILL NOT give effect to our agreement with JOHN B. SHRIVERCOMPANY, dated January 28, 1952, or any earlier oral agreement,and will not enter into, give effect to, or enforce any extension,renewal, modification, or supplement of that agreement or agree-ments, or any superseding agreement, unless and until we shallhave been certified by the National Labor Relations Board as therepresentative of JOHN B. SHRIVER employees in an appro-priate unit, and unless the agreement that may subsequently beentered into conforms to the provisions of the National LaborRelations Act.WE WILL NOT cause or attempt to cause JOHN B. SHRIVERCOMPANY, its agents, successors, or assigns to condition the hireor tenure of employment, or any term or condition of employment,upon membership in, affiliation with, or dues payments to ourlabor organization, except where lawful provision therefor shallhave become established by an agreement in conformity with theNational Labor Relations Act.WE WILL NOT in any other manner cause or attempt to causeJOHN B. SHRIVER, its agents, successors, or assigns to discriminateagainst employees in violation of Section 8 (a) (3) of the Act.WE WILL NOT in any manner restrain or coerce employees of saidCompany in the exercise of rights guaranteed by Section 7 of theAct, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as acondition of employment as authorized by Section 8 (a) (3) ofthe Act.WE WILL jointly and severally with JOHN B. SHRIVER COMPANYmake George M. O'Sullivan whole for any loss of pay he mayhave suffered by reason of the discrimination against him.LOCAL 1049,INTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS, AFT,,(Labor Organization)Dated --------------------By --------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material. JOHN B.SHRIVERCOMPANY29Intermediate ReportSTATEMENT OF THE CASECharges and amended charges having been filed by George M. O'Sullivanagainst John B. Shriver, doing business as John B. Shriver Company, herein calledthe Company, and against Local 1049 of the International Brotherhood of Elec-tricalWorkers, AFL, herein called the Union, the General Counsel, on May 27,1952, issued and served upon each of said Respondents a consolidated complainttogether with a notice of hearing thereon and an order consolidating both cases.The complaint alleged that the Respondents had engaged in unfair labor practicesaffecting commerce within the meaning of Section 8 (a) (1), (2), and (3) and8 (b) (1) (A) and (2) and Section 2 (6) and (7) of the National Labor RelationsAct, 61 Stat. 136, herein called the Act.With respect to the employer unfair labor practices, the complaint alleged insubstance that the Respondent Company :1.Sponsored, assisted, and contributed support to the Respondent Union inviolation of Section 8 (a) (2), and interfered with, restrained, and coerced itsemployees in the exercise of their self-organizational rights in violation ofSection 8 (a) (1), by(a)Entering into and givingeffect to agreements with the Union pursuant towhich (1) the Unionwas recognizedas the exclusivebargainingrepresentativein a unit of all the Company's employees engaged in gas conversion work onLong Island; (2) provision was made fora union-shop clausenot authorizedby Section8 (a) (3) ; and(3) the employeesin said unit were required as acondition of employment to pay dues to the Union and to execute dues checkoffauthorizations-it being alleged that such recognition was accordedand suchagreementswere made notwithstanding that the Union was not thedesignatedbargaining representative of the Company's employees within themeaning ofSection 9 (a).(b)Distributing to its employees union dues checkoff cardsfor and on behalfof the Union.(c)Threatening to discharge its employeesunlessthey signed such checkoffCards.(d)Discharging George M. O'Sullivan on or about February 2, 1952, andthereafter refusing to reinstate him because of his refusal to sign acheckoff card.2.Discriminatedin regardto the hire,tenure, andterms and conditions ofemployment of its employees in violation of Section 8 (a) (3) and 8 (a) (1) of theAct, by reason of the acts and conduct described above in paragraphs numbered1 (a) and 1 (d).With respect to the union unfair labor practices, the complaint alleged in sub-stancethat the Respondent Union violated Section 8 (b) (1) (A) and 8 (b) (2)of the Act by entering into and giving effect to theagreementsand otherwiseparticipating in the acts and conduct described above in paragraphs numbered 1,1 (a), 1 (d), and 2.The Respondents in their answers denied generally all material allegationsof the complaint imputing to them the commission of unfair labor practices.By way of affirmative defense, the answers alleged in substance that the em-ployees in question were coveredunder avalid collective-bargainingagreementbetween the Union and another company-Long Island Lighting Company-which authorized and validated the contractual provisionscomplained of. Inaddition, the Company in its answer alleged that O'Sullivan voluntarily termi-nated his employment with the Company, and the Union in its answer alleged thatitdid not seek, request, demand, or otherwise participate in O'Sullivan'sdischarge. 30DECISIONSOF NATIONALLABOR RELATIONS BOARDPursuant to notice, a hearing was held between June 10 and 12, 1952, at NewYork City, before Arthur Leff, the Trial Examiner duly designated by the ChiefTrial Examiner. The General Counsel, the Company, and the Union were repre-sented by counsel and participated in the hearing.Full opportunity to examineand cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.At the close of the General Counsel's case, motions by theRespondents to dismiss the complaint for insufficiency of proof were denied, withleave to renew upon the entire record at the close of the case. Upon renewal ofthe motions at the end of the entire case, decision was reserved. The motionsare now disposed of in accordance with the findings of fact and conclusions oflaw made below.Motions to conform the pleadings to the proof with regard tominor variances were granted. All parties availed themselves of the opportunityaccorded them to argue orally and to file briefs.Upon the entire record in the case and from my observation of the witnesses, Imake the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYJohn B. Shriver, doing business under the trade name and style of John B.Shriver Company, with his principal office and place of business at Independence,Iowa, is engaged in the business throughout the United States of converting gasappliances from one type of gas use to another. During 1951, the Company-asShriver is here called-purchased, transferred, and had delivered to its variousplaces of business repair parts for gas appliances and other materials valued inexcess of $600,000, of which approximately all were transported to its variousplaces of business in interstate commerce from various States of the UnitedStates.During the same year, the Company sold at its places of business in theseveral States in which it then maintained temporary offices, materials andservices valued in excess of $4,300,000.The Respondents admit that the Com-pany is engaged in commerce within the meaning of the Act.II. THE ORGANIZATION INVOLVEDLocal 1049, International Brotherhood of Electrical Workers, affiliated withthe American Federation of Labor, as a labor organization within themeaningof the Act.III.THE UNFAIR LABOR PRACTICESA. IntroductionA change from manufactured gas to natural gas requires certain adjustmentsin all gas-burning appliances and equipment of domestic and industrial users inthe area where the change is to be made. The Respondent Company is engagedin the business of converting such appliances and equipment. It performs itsservices on a contract basis for public utilities throughout the United States,the precise contract provisions being a matter for negotiation.To perform itsservices, it has a large number of trained employees who move about with itfrom project to project, many in automobile trailers which they utilize for theirhousing.The employees are hired for work on a given project, and if at itscompletion there is no work immediately available for them at another, they arethen laid off, but they have a reasonable expectation of being recalled by theRespondent Company for employment elsewhere as and when work again becomesavailable.'Of the approximately 125 Respondent Company employees who were1 Duringthe periods of layoff, the employees seek work with othergas-conversion com-panies, and,conversely, employees of other gas conversioncompanies seek work with theRespondent Company when laid off fromtheir jobs. JOHN B. SHRIVER COMPANY31hired at the commencement of the Long Island Lighting Company project, whichis here in question, practically all had previously worked for the Respondent atother projects.Of the 180 at the time of the hearing, about 90 percent hadworked for the Respondent Company before. Few of these employees came fromthe area of the project ; most were from other States.B. The Respondent Company's contract with Long Island Lighting CompanyOn November 9, 1951, the Respondent Company contracted with Long IslandLighting Company to convert for natural gas use all gas-burning appliances andequipment connected to the Lighting Company's gas system, covering an areaon Long Island, New York, about 25 miles wide and about 80 miles long. Thework was to be performed in two steps-predrilling of equipment and actualconversion.It was contemplated that the undertaking would extend over some11 months, and that the Respondent Company would use some 150 employeesin the preliminary predrilling operation, a number that would swell to approxi-mately 300 for the conversion operation.Certain aspects of the contractual arrangements and their performance willhere be discussed with greater detail than may at once appear necessary. Thisis because of the emphasis placed by the Respondents on their defense that theemployees hired by the Respondent Company to work on the Long Island proj-ect-herein called the conversion employees-must be regarded as temporaryemployees of the Lighting Company rather than as employees of the RespondentCompany acting in the capacity of an independent contractor.The contract, irrevocable in form and subject to termination by either partyonly upon breach by the other, provided by its terms that the RespondentCompany was to :plan, engineer, supervise, direct, organize and perform the conversion opera-tion . . . and . . . furnish all necessary executive, administrative, super-visory, and technical personnel, and such labor as may be necessary tocomplete the conversion [as well as] tools, machinery, shop busses equippedas mobile machine shops and field stockrooms, materials . . . and trans-portation... .The quoted contractual provision was, however, in part modified by anotherwhich reserved to the Lighting Company the right to "make changes in thespecifications, issue additional instructions and require additional work to beperformed by the Contractor [the Respondent Company]." There is evidencethat in the course of the contract's performance, the Lighting Company exercisedthat reserved right by rejecting at least in part the operational plan proposedby the Respondent Company, devising its own, preparing and publishing its ownmanual of job procedures and specifications,and arranging for the distributionof the manual to the conversion employees. The manual contained detailed in-structions of general application with regard to the operational steps that wouldbe required for the conversion of each of the numerous types of equipment andappliances that employees could expect to encounter on the job.As for the actual supervision of the employees engaged in carrying out thework in accordance with the job specifications, the contract leaves no doubt thatthis is the responsibility of the Respondent Company. It provides :All the work and services to be performed by the Contractor shall at alltimes be under the personal supervision of John B. Shriver, M. C. Adams orL. B. Shriver [all officials of the Respondent Company] and the Contractorshall provide the requisite personnel necessary to effectively administer thecontract. 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the start of the project, the conversion employees were required to attend a1-day training course at which they were instructed by Lighting Company repre-sentatives with regard to such things as gas pressures and service regulatorsin use in the project area, the safety regulations enforced by the Lighting Com-pany, and the standards of personal conduct which they would be expected tofollow to insure customer cooperation and maintain public relations at a highlevel.Other than that, there is no evidence that conversion employees belowthe level of superintendent have had any direct official contact with LightingCompany representatives.Conversion employees work in crews of eight.Eachcrew is under the direct supervision of a crew foreman. The crew foremenreport to and receive their orders from field supervisors, and they in turn areresponsible to H. C. Adams, the project superintendent.The foremen, field super-visors, and superintendent are all members of the Respondent Company's regularorganization.Although the Lighting Company participates in scheduling theparticular areas where work is to be done at given times, and provides preciselistings of the premises to be visited, the actual assignments of individual con-version employees to work stations are made by the crew foremen, and theperformance of the work itself is directed by the crew foremen and the RespondentCompany's supervisory officials who are over them.The Lighting Companythrough its own representatives makes inspections of work that has been com-pleted, but it would seem that this is primarily for the purpose of maintaining acheck on the Respondent Company's fulfillment of its contract requirements.As for the legal relationship the contracting parties contemplated would beestablished between themselves and with the conversion employees, the contractis explicit.It provides :At all times the Contractor agrees to perform the work as an independentcontractor and nothing herein contained shall be construed as creating therelationship of employer and employee between the [Lighting] Company andthe Contractor or between the [Lighting] Company and any personnel of, orpersons employed by the Contractor.The contract is on a "cost plus" basis, providing for the reimbursement to theRespondent Company of labor and other costs incurred by it, plus a fixed per-centage fee and other allowances.With regard to hourly wage rates for thevarious classifications of conversion employees, overtime rates, subsistence allow-ances for out-of-town employees, and the like, the contract expressly stipulatesthe amounts that may properly be charged the Lighting Company as reimbursableitems.The stipulated amounts are the same as those paid by the RespondentCompany on its other operations, and thus represent its prevailing rates for thattype of work. Payment of wages to the conversion employees is made by theRespondent Company with its own checks which it distributes?Unemployment compensation, social security, workmen's compensation, andother required payroll reports list the Respondent Company as the employerof the conversion employees.Uniforms worn by the conversion employeeson the job carry the name of the Respondent Company.The Lighting Company does not participate in the hiring of conversion em-ployees, this being left entirely to the Respondent Company. It has reserved2Detailed copies of the payroll of the Long Island project are submitted each week tothe Lighting Company, but this is done for reimbursement purposes. It appears that onone occasion the distribution of checks to the conversion employees was made by LightingCompany representatives.But the record shows that this was done as part of an audit,one purpose of which was to insure that there was no "padding"in the Respondent Com-pany's reimbursable payroll. JOHN B. SHRIVERCOMPANY33to it under the contract, however, the power to demand the discharge of con-version employees under certain circumstances.The contract states :Employees of the Contractor whom the [Lighting] Company, in itsopinion, considers undesirable for work on this contract during periodsof national emergency or at any other time when the Company determinesthat its interest might be prejudiced by the continued presence of suchemployees on this contract, will be discharged by the Contractor upondirection by the Company.Because of the public interest reflected in theCompany's business, it shall not be necessary for the Company to give anyreason when calling upon the Contractor to remove employees from thiscontract.The Engineer [vice-president of the Lighting Company] may order thedischarge of any employee of the Contractor on this contract for conductwhich in the opinion of the Engineer is prejudicial to the interests of theCompany, and such order shall be obliged immediately by the Contractor andsuch employees shall not again be employed under the contract.'The Contractor's employees shall at all times conform to the rules andregulations of the Company and other agency having jurisdiction.During the 1-day training course at the start of the project, the conversionemployees were advised by Lighting Company officials of the standards of safetyand personal conduct they would be required to follow. These instructionswere implemented in the manual which the Lighting Company prepared fordistribution to the conversion employees. In a section entitled, "WorkingRules for Conversion Men," the conversion employees were advised of the rulesof cleanliness, personal courtesy, and safety they would be expected to observe.Among other things, they were cautioned against smoking on customer's prem-ises, against the use of improper conduct, and against the use of alcoholic bev-erages on the job.They were told to maintain a neat appearance in dress andperson, to be polite in their customer contacts, and to take necessary precautionsto avoid dirtying up customer's premises.The reason for these rules was ex-plained in a preamble to the Working Rules section, reading as follows :The public relations now existing between the Long Island LightingCompany and its customers are valuable business assets.Every effort toimprove these relations must be made by the Shriver organization and bythe [Lighting] Company's employees.We are inconveniencing our customersby asking them to stay at home and admit workmen to survey, convert andcheck their equipment.A courteous approach to our customers is essentialand will reflect credit on you and your organization. Certain rules are setforth in this manual for your guidance. No deviation from these rules willbe permitted.Remember-to the consumer, you are the Long Island Light-ing Company and a favorable comment on the way you handled our cus-tomers will go a long way toward offsetting the inconvenience we havecaused them.After the conversion contract was signed the Respondent Company arrangedwith employees who had worked for it on other jobs to report on the Long Islandproject.The 1-day training course, adverted to above, was held on January 25,1952.Actual operations started on January 28, 1952.2 No employeesof the Respondent Company have been discharged under thisclause.On one occasion,however, followingan explosioncaused by defective work performed bycertainemployees of the Respondent Company, the Lighting Company demanded that theemployees involved be disciplined,and in compliancewith that demand the RespondentCompany suspended 4 employeesfor 1 week. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARD0. The agreement between the Respondent Company and the Respondent Unionand the events leading to itThe Respondent Union is, and has been for some time,the certified exclusivebargaining representative of the Lighting Company's employees in a unit com-posed generally of the Lighting Company's production and maintenance em-ployees.At all times material to this case,there has been in existence betweenthe Union and the Lighting Company a collective-bargaining agreement whichcontains a union-shop provision-the validity of which is not questioned inthis proceeding-requiring all physical employees of the Lighting Company tobecome union members after 30 days of employment and to maintain such mem-bership as a condition of employment.The agreement also contains the follow-ing specific provision relating to the contracting of work by the Lighting Com-pany:The [Lighting]Company agrees that in the event the present practicesand policies pertaining to the contracting of work are to be extended orchanged, the Union shall be advised in advance and given a reasonable op-portunity to meet with the Company and discuss the matter.Other thingsbeing equal,preference is to be given to contractors whose employees areaffiliated with the International Brotherhood of Electrical Workers.TheCompany will make every effort to stabilize employment in the variousdepartments of the Company,within the limits announced to the Union, andagrees that contracting of work will not be used as a means of disturbingsuch stabilization.Long before the conversion contract was actually let, the Lighting Companynotified the Union of its intention to convert to natural gas.At that time theLighting Company did not yet know whether it would have the work done byits regular employees or through a contractor.The Union at first took the posi-tion that the work should be done by the Lighting Company's regular em-ployees who were members of the Union.It asserted,among other things, thatthe work of conversion employees was similar in kind to that performed byregular Lighting Company employees,that the conversion work fell withinthe Union's jurisdiction,and that it did not want nonunion men or membersof a rival labor organization to engage in work that might bring them in con-tact with union members.Because of an expansion program in which it was engaged at the time, theLighting Company was unable to arrange to have the work performed by itsregular employees.It did consider for a time the possibility of hiring a groupof temporary employees on its own payroll to perform the conversion work underits direct supervision.But eventually it came to the conclusion that this planwould be unfeasible.In the end it concluded to have the work performed througha contractor.The Respondent Union finally agreed to go along with this arrange-ment.In doing so,however, the Union did not abandon its work jurisdictionalclaim that since the work was similar in kind to that performed by Lighting Com-pany employees,the contractor's employees should be affiliated with and paydues to the Union.Apparently recognizing that the absence of a working understanding betweenthe Respondent Company and the Respondent Union might lead to job friction,the Lighting Company inserted in its conversion contract with the RespondentCompany the following provision :The Contractor shall work out satisfactory labor relations so that theconversion work and the [Lighting]Company's operations will not beinterfered with. JOHN B. SHRIVERCOMPANY35After the conversion contract was fully drafted and already executed by theRespondent Company, but not yet by the Lighting Company, the latter notifiedthe Respondent Company that before affixing its signature it would as a finalcondition require the Respondent Company first to comply with the contractualprovision just quoted.With that in view, the Lighting Company arranged forthe Respondents to meet with each other.The meeting was held in the early part of November 1951. It was attended onbehalf of the Respondent Company by John Shriver, its proprietor, and BlakeWade, its office manager, and on behalf of the Respondent Union by BusinessManagerRobert W. MacGregor.At the meeting, the Respondents arrived at anoral understanding that all conversion employees to be employed by the Respond-ent Company on the Long Island project would be required to affiliate with theUnion and pay it monthly dues of $2.40.Wade (who was delegated authorityon behalf of the RespondentCompany to work out the details of the arrangement)was given to understand as a result of the meeting that the Respondent Companywould be required to deduct the stipulated monthly dues from the conversionemployees' pay for transmittal to the Union. There seems to have been noexpress discussion at the time with regard to when the obligation of the Respond-ent Company's employees to pay dues was to begin.As for wages, hours, and working conditions, no actual negotiations were con-ducted.Business Agent MacGregor merely expressed himself as satisfied withthe schedule of reimbursable wage items that had already been incorporated inthe conversion contract negotiated between the Respondent Company and theLighting Company.Although it is now claimed by the Respondents that the agreement reachedbetween the respective Respondents was designed as a supplement or extensionof the existing collective-bargaining agreement between the Lighting Companyand the Respondent Union, the record fails to show that any mention of that wasmade at the meeting. On the contrary Shriver testified, and it is found, that hewas not furnished a copy of the Lighting Company's collective-bargaining contractand he neversaw or asked for one.What Shriver was concerned with establish-ing, he testified, was the amount of dues his employees would have to pay.Hisprincipal interest, he candidly admitted, was to buy peace with the Union, obtainunion protection against jurisdictional disputes, and avoid picket line and otherlabor troubles on the conversion project.Upon determining from MacGregor, after the November meeting, that anagreement satisfactory to the Union had been reached, the Lighting Companyproceeded to execute the conversion contract with the Respondent Company.It was understood that the verbal agreement would be followed by a formalwritten instrument when work actually began. Such an agreement was executedby the Respondents on January 28, 1952. The Respondent Company then hadon its Long Island payroll approximately 125 employees, all of whom had com-menced their employment on the project a few days earlier by attending thetraining school. In the written agreement, the Respondent Company recognizedthe Respondent Union as the exclusive bargaining agent of the Respondent Com-pany's employees performing gas-conversion work on Long Island. Rates of payas well as subsistence and other benefits were stipulated as in the agreementbetween the Respondent Company and the Lighting Company. The agreementprovided, in addition, that employees covered by the agreement would be requiredto work under the safety rules as established by the Local Union and the LightingCompany-that being the only reference to that relationship. The following pro-vision covered the requirements for union membership and dues payments :It is agreed that all employees covered by this Agreement shall, as a con-dition of employment, be required to affiliate with Local 1049, thirty (30) 36DECISIONS OF NATIONALLABOR RELATIONS BOARDdays from the date of employment. New employees shall be required toaffiliate with the Union thirty (30) days after the date of employment.It is conceded that up to the time the agreement was signed none of theemployees on the Respondent Company's Long Island payroll had designated theRespondent as collective-bargaining representative.D. The distribution of checkoff cardsAt about the time the January 28, 1952, agreement was executed, Union Busi-ness Manager MacGregor delivered to Wade (who signed the agreement for theRespondent Company) checkoff cards for distribution to the Respondent Com-pany's employees.The cards in form authorized the Respondent Company towithhold from the wages of subscribing employees and to transmit to the Unionthe sum of $2.40 a month, the authorization to be irrevocable for 1 year or untilthe earlier termination of the collective-bargaining contract.Wade turned thecards over to M. C. Adams, the Respondent Company's job superintendent, tellinghim it was necessary to have them signed by all conversion employees. Adamsdelivered the cards to the two field supervisors with orders to have them signedby each conversion employee and returned to the office. The field supervisors inturn passed on the cards and orders to the crew foreman, who distributed them tothe conversion employees.Later that week, Adams set Saturday, February 2, as a deadline for the receiptof all cards.His purpose, he explained while testifying, was to enable him todeduct the required dues from the payroll of that week.Most of the conversion employees signed at once, apparently without vocalobjection.A few resisted.There is evidence that several employees on thecrew of Foreman Harry H. Thomas refused to sign, at least at first.Amongthem were George M. O'Sullivan, who is alleged in the complaint to have beendiscriminatorily discharged as a result, Stanley Phillips, and two brothers namedFrazier.Upon their refusal to sign they were told by Thomas that if they did notsign, they would not be able to work.4 As a result of Thomas' warning, one of theemployees, Stanley Phillips, who had at first refused to sign, changed his mindbecause, as he testified, "I need a job and I can't fool around."When Adams learned that several men on Thomas' crew had refused to sign,he instructed Field Supervisor Wilt to speak to them.Wilt met with theemployees on Saturday afternoon, February 2.He told them that they wouldhave to sign the checkoff authorizations at once. If they did not, he said, theycould not report on the job on Monday, the following workday, but would haveto see Superintendent Adams instead.After Wilt's admonition all in Thomas'crew who had held up to that point, except O'Sullivan, capitulatedand signed,4This finding is based upon credited testimony of O'Sullivan substantially corroboratedby Charles Frazier;Thomas denied making any such statement,but his denial is not cred-ited.In a prehearing sworn statement given to the Board's field examiner,Thomas,contrary to his testimony as a witness,stated that when he distributed the cards he toldthe employees that they must sign the cards if they wanted to work.At thehearing the General Counsel asserted,and the Respondents denied, that Thomasoccupied the status of a supervisor.On all the evidence,I am satisfied that Thomas,principally because of his authority to assign and responsibly to direct employees underhim must be found a supervisor within the definition of Section 2 (11) of the Act.Theevidence supporting Thomas' supervisory status is not detailed in this report because onthe facts as they appear,I think it unnecessary in any event to find Thomas a supervisorin order to attribute to the Respondent Company the statements found above to have beenmade by him.As Thomas,admittedly,was specifically authorized by the RespondentCompany to request his crew members to sign the checkoff cards, his statements made inthat connection fell within the scope of his agency authority,and they are thereforebinding on his principal whether or not he is considered a supervisor within the defini-tion of the Act. JOHNB. SHRIVERCOMPANY37one of them, Charles Frazier, with the contemporaneous statement to Wilt thathe was doing so only because he had no alternative, as he needed his job.The disposition of O'Sullivan's case is discussed below. Except for O'Sullivan,all conversion employees on the Long Island project have either signed checkoffcards or have otherwise submitted to the Respondent Company withholding fromtheir pay for transmittal to the Union the sum of $2.40 a month o It appearsthat the Respondent Company began the practice of deducting such union duesduring the first week's payroll in the project, and has continued to do so since,at least up to the date of the hearing.E. O'Sullivan's termination of employmentGeorge M. O'Sullivan had worked for the Respondent Company since aboutAugust 1950.His service had been continuous except for a short break of about 2weeks at the end of 1950, and another from about Thanksgiving of 1951, until hereported for work on the Long Island conversion project on January 25, 1952.Heneither was told nor knew anything of the Union until after he started on theLong Island job.The efforts of Crew Foreman Thomas and Field Supervisor Wilt to induceO'Sullivan to sign a union checkoff card despite his objection have been relatedabove.On Saturday afternoon, February 2, 1952, upon being told by Wilt that hecould not report for work on Monday but would have to see Adams instead,O'Sullivan requested and was granted permission to leave his job at once to callon Adams at the Company's office.During his interview with Adams that afternon, O'Sullivan questioned Adamsconcerning the reasons and purposes of the dues checkoff, and expressed the viewthat the requirement being imposed upon employees to pay union dues was illegal.Adams, by persuasive means at first, sought to break down O'Sullivan's resist-ance.He explained that it was desirable to have all conversion employeesaffiliate with and pay dues to the Union in order to avoid friction and labortroubles.He stressed that the amount involved was small, equal to only aboutan hour's overtime wages a month, argued that it really meant nothing, andurged O'Sullivan to cooperate.But O'Sullivan would not be placated.He askedAdams what would happen if he did not sign the checkoff. In that event, Adamsreplied, he would be forced to let O'Sullivan go11Adams testified,"I think we can look back through [the payroll] and find some fellowsthat never have signed[checkoffs]but we take it out anyway.They never kick about it.... If it happens to be someone that has been with us for years,I know he doesn't careabout it...."'The findings just made are based mainly upon the credited testimony of O'Sullivanwho impressed me as a forthright and reliable witness.Adams' testimony departs fromthat of O'Sullivan principally on the point of whether he told O'Sullivan he would beforced to let him go if he did not sign the checkoff authorization.According to Adams, hemerely asked O'Sullivan to sign a checkoff card as a convenience to O'Sullivan,so as toavoid the necessity of O'Sullivan calling at the union office to pay his dues in person.His testimony reveals, however,that he considered it the obligation of all employees topay dues either by checkoff or in person.Adams testified,contrary to O'Sullivan, thatwhen O'Sullivan asked what would happen if he refused to sign, he, Adams, replied, "Ihave no orders to fire anyone,and I won't fire anyone unless I am told to do so by theUnion."Other testimony of Adams reveals that he considered the arrangement with theUnion to be a "closed shop" one, obliging all employees to pay dues as a condition ofemployment,that he was anxious to have the employees fall in line to avoid labor diffi-culties,and that he wanted all checkoffs in by that Saturday.His attitude toward em-ployees who crossed his wishes was disclosed at one point by his testimony,"I am runningthe job and I am not going to let a bunch of men tell me what to do. That's just part ofthe job,to get that Union card signed."It was disclosed at another point by his testi-mony with regardto thedeadline he had imposed,"Well,you have got to either run a257965-54-vol. 103--4 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDO'Sullivan left Adams that day with the statement that he was going to findout if he had to sign the card to work. Either that day or the following Monday,O'Sullivan saw Wade. He asked Wade who had authorized the checkoff arrange-ment.Wade replied that company representatives had agreed with Union Busi-ness Manager MacGregor on the $2.40 monthly payments as a reasonable amountfor a job. O'Sullivan asked Wade for the address of the Union so that he couldfile a charge.O'Sullivan was not specifically told by either Adams or Wade that he wasdischarged.Nor did he ever specifically announce to them or other companyofficials that he was quitting.However, he did not appear for work on Monday,February 4, and has not reported since. At the hearing he testified in substancethat he considered himself discharged because he was told by Thomas that hecould not work unless he signed the checkoff card, by Wilt that he was not toreport on the job on Monday, and by Adams that unless he signed the checkoffcard, he, Adams, would be forced to let him go. He testified further that when,after telling Adams he would not sign a checkoff card, Adams advised him thathe would be forced to let him go, he concluded that he was discharged from thattime forward.On Tuesday, February 5, 1952, O'Sullivan went to work for another gas con-version company by which he had been employed immediately before going towork on the Respondent Company's Long Island job. The following week hefiledwith the Board his charges, alleging that the Company violated Section 8(a) (3) by discharging him, and the Union, Section 8 (b) (2) by causing hisdischarge.F.Conclusions1.The Respondent Company's violation of Section 8 (a) (1), (2),and (3) andthe Respondent Union's violation of Section8 (b) (1) (A)and 8(b) (2), byreason of their agreement according the Union recognition as exclusive bar-gaining representative of the conversion employees and requiring such em-ployees to join and pay dues to the Union as a condition of employmentUnless there be validity to the Respondents'alleged affirmative defenses con-sidered at length below, there can be no doubt of the Respondents'violationof the sections of the Act set out above. It is undisputed that the Union repre-sented none of the conversion employees when the Respondent Company agreedto accord the Union exclusive representative status.Even without a contrac-tual requirement for compulsory union membership,an employer illegally assistsand supports a labor organization by granting it exclusive recognition whenhe knows it does not represent a majority in an appropriate bargaining unit atthe time the grant is made. The illegal assistance and support is only aggra-vated where,as here, the agreement that grants recognition also requires thecovered employees as a condition of their employment to join and pay dues to alabor organization they have not freely chosen!By including such a contrac-crew of men or you have to either let them run it, and you have to have somerules andregulations."Adams impressedme as aman of considerable force and temper,one notapt to brook employee opposition in his desires.Under allthe circumstances,I think italtogether probable, notwithstanding Adams' denial, and I find as testified by O'Sullivan,that Adams told O'Sullivan in substance that he would not be allowedto remain on thejob unless he consented to the union dues deduction.7This would be so even if the union-security clause conformed to the statutoryrequire-ment for a 30-day waiting period "following the beginning of such employment or theeffective day of the agreement, whichever is the later."The contract provision in thiscase, however, did not even meet that statutory requirement. It required affiliation withthe Union 30 days from the date of employment, making no reference to the effectivedate of theagreementAs a substantial number of the conversion employees were actuallyemployed prior to the effective date of the agreement, the requirement for unionmember-ship fell outside the permissible scope of Section 8 (a) (3)1. JOHN B. SHRIVER COMPANY39tual requirement, the employer not only violates Section 8 (a) (1) and (2), butSection 8 (a) (3) as well. See,e. g.,Hollywood Ranch Market,93 NLRB 1147;Printz Leather Company,94 NLRB 1312. And the labor organization whichexecutes and gives effect to the illegal agreements also commits an unfair laborpractice, violating Section 8 (b) (1) (A) and 8 (b) (2) of the Act. See, inaddition to cases already cited,New York State Employers Association, Inc.,93 NLRB 127;Childs Co.,93 NLRB 281;Acme MattressCo., 91 NLRB 1010.The Respondents do not question the principles enunciated above.But theydispute their applicability to the particular facts of this case.Their defensein substance is that: The conversion employees, they say, were not actuallyemployees of the Respondent Company, but were, rather, temporary employeesof the Lighting Company. As such, according to the Respondents, they fellwithin the bargaining unit of Lighting Company employees, a unit for whichthe Union had been duly certified as bargaining representative and which wascovered by the already existing union-shop contract between the Union andthe Lighting Company.Under that certification and that contract, assert theRespondents, recognition of the Union as the representative of the conversionemployees was required by law, so that the Respondent Company's recognitionof the Union represented a fulfillment rather than a trespass of a legal obliga-tion.Nor was it illegal-the Respondents' argument continues-to require theconversion employees to join the Union within 30 days after their employment;for that merely conformed to the requirements of the union-shop clause con-tained in the agreement between the Union and the Lighting Company, thevalidity of which is not attacked in this proceeding.The separate agreementbetween the Respondent Company and the Respondent Union, the Respondentswould have it, did no more than clarify in its specific application to the con-version employees the governing collective-bargaining agreement between theUnion and the Lighting Company, without, however, affecting the legal obliga-tions with regard to union membership already established by that agreement.The Respondents' present assertion that the conversion employees were em-ployees of the Lighting Company, rather than of the Respondent Company asan independent contractor, seems clearly at variance with their earlier concep-tion of the employer-employee relationship.The Respondent Company in itsconversion contract with the Lighting Company had expressly stipulated that itwas engaging in the conversion project as an independent contractor and that theconversion employees were to be regarded as employees of the Respondent Com-pany, not of the Lighting Company. In its workmen's compensation and otherrequired payroll reports it had also gone on record to acknowledge that it ratherthan the Lighting Company was the employer of the conversion employees.Asfor the Respondent Union, it, too, had earlier taken positions consistent onlywith its own recognition of the Respondent Company's statusas anindependentcontractor.Thus, after at first insisting that the conversion work be done withthe Lighting Company's regular employees, the Respondent Union had finallyagreed to allow the Lighting Company to have this work performed through acontractor.More significantly, in its attempt to bring the conversion employeesunder its jurisdiction, it had negotiated and executed a separate contract, notwith the Lighting Company, but with the Respondent Company. That con-tract expressly covered "theemployeesof theJohn B. Shriver Companyper-forming gas conversion work on LongIsland."The fact that both Respondents, as well as the Lighting Company, had earlierregarded the Respondent Company as an independent contractor does not, to besure,finally disposeof the issue of whether or not the conversion employeeswere in fact employees of the Lighting Company. Cf.San Marcos Telephone 40DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany,81 NLRB 314, 318. But it is a factor, nevertheless, that must beaccorded considerable weight, particularly in a situation such as this, wherethe Respondents,in aneffort to evade liability under the statute, assert indefense to an unfairlabor practicecomplaintthe existenceof a legalrelation-ship that is antithetical to that which their own conduct reveals they had con-sidered it to be in the past.For the contradictory position now taken servesto cast a dubious cloud over the bonafidesof their defense.Apart from this consideration, however, there are numerous other factorspresent in this case to indicate that the Respondent Company occupied theposition of an independent contractor, as contended by the General Counsel,rather than that of a hiring agent for the Lighting Company, as contended bythe Respondents.The Respondent Company is regularly engaged in the busi-ness of performing conversion work on a contractbasisfor utilitycompaniesthroughout the country. It has an established organization with the executive,administrative, supervisory, and technical personnel and much of the physicalequipment required for the performance of this work. Its contract with theLighting Company obliges it to prosecute the work to a successful conclusion ;neither it nor the Lighting Company may terminate the contract except uponbreach by the other. It does its own hiring. It has an unrestricted right itselfto discharge or discipline employees.The men hired by it are in the maindrawn from conversion employees, especially skilled in that type of work, whohave worked for it on other projects and who have a reasonable expectationof working for it on new projects in the future after the Long Island projectis completed. It may assign conversion employees to other projects at any time.It directly supervises through its own established supervisory organization thejob assignments and work performance of the individual employees engaged inthe conversion work.The wages and benefits paid the conversion employeescorrespond to those paid by it to its employees at its other conversion opera-tions, rather than to those paid by the Lighting Company to employees per-forming roughly comparable work.Wages are paid with its own checks dis-tributed by it. It pays all payroll taxesand islisted as the employer on allpayroll reports.The work of the conversion employees is not functionallyintegrated with the normal operations of the Lighting Company, and once thespecial project is completed it is to be anticipated that theseemployees willmove on to perform work at other conversion projects undertaken by the Re-spondent Company.As opposed to the foregoing indicia of an independent contractor relation-ship, the Respondents point to others which, they say, reflect the retention andexercise by the Lighting Company of sufficient control over the conversionwork and the employees performing it to establish a direct employer-employeerelationship between the Lighting Company and the conversion workers.Theyemphasizeparticularly that the Lighting Company specified in particular detailthe manner and order in which the conversion work was to be performed ; thatit subjected the work performed to rigid inspection by its own inspectors ; that itincorporated in the conversion contracta scale of wagesand othercompensa-tion ; that it required conversion employees to adhere to specified safety rulesand standards of personal behavior in accordance with regulations issued byit : and, finally, that it reserved to itself the right to order the discharge of con-version employees whose continuedpresenceon the job it might view as detri-mental to its owninterests.Most of the elements upon which the Respondents rely relate to contractrather than to employer controls.Thus, the detailedspecificationsof the workto be done, the methods that were to be employedin doingit,andthe order in JOHN B.SHRIVERCOMPANY41which it was to be done, were substantially no different in kind from detailedspecifications customarily given by a manufacturer or builder when orderingparts and assemblies or work from subcontractors.While the specificationsfixed work standards of general application, the supervisory direction of con-version employees in carrying them out was left, both by contract and in prac-tice, to the supervisory staff of the Respondent Company. In making its in-spections of work performed by conversion employees, the Lighting Companyexercised no different control than that normally exercised by a manufacturerwho inspects products of a subcontracor to insure their compliance with con-tract standards.The wage rates and other compensation scales listed in theconversion agreement were also essentially matters of contract control, fixingas they did the outside limit of reimbursable expense items that might properlybe charged by the Respondent Company under its "cost-plus" contract.The ratesthemselves were not determined by the Lighting Company, the contract merelyrestating the Respondent Company previously established wage scales applicablenot only on this particular project but on its others as well.Only with regard to the rules and regulations governing employee conductand the reserved power to require the Respondent Company to discharge con-version employees can it be said that the Lighting Company exercised or re-tained elements of control that normally fall within an employer's prerogative.It must be remembered, however, that unlike the customary arrangement wherework is contracted out the services of the contractor here were to be performedat places where the contractor's employees came in direct contact with thecustomers of the business enterprise for which the contractor's services wereperformed.As the Lighting Company pointed out in the manual it issued,its public relations with its customers represented a valuable business asset.If the conversion employees failed to observe proper standards of safety andpersonal behavior it might well lead, not only to difficulties in the sucessfulcompletion of the project, but to an impairment of the Lighting Company'sgood will.The Lighting Company thus had an interest of its own, entirelyapart from that of an employer, to assure that the contract was performednot only efficiently, but safely, courteously, and without unnecessary inconven-ience to its customers as well.To protect that interest in the fulfillment ofthe contract, it was necessary for the Lighting Company to reserve to itselfan effective contract sanction.This was provided by the contractual require-ment imposed on the Respondent Company to discharge any employee whosecontinued presence in the job might be deemed by the Lighting Company prej-udicial to its own interest.In the special circumstances of this case, I am unable to view such employerattributes as were reservedby theLighting Company as so decisive as to precludea finding that the Respondent Company's relationship to the Lighting Companywas that of an independent contractor. In determining whether one performingservices on a contract basis for another does so as an employee or as an inde-pendent contractor, no single element is entitled to absolute finality.And thatis astrue of a reserved power to compel a discharge as of any other .8 Thedetermination must be made on the basis of all relevant facts and circumstances.Balancing all in this case, I am of the opinion that the Lighting Company did notretain and exercise that degree of control over the conversion employees as towarrant finding an employer-employee relationship between them.On the con-trary, I am persuaded,and I find, in conformity with the declaration expressedin the conversion contract, that the Respondent Company in its relations to the9 See,e. g., E. C.William,88 NLRB 620. 42DECISIONSOF NATIONALLABOR RELATIONS BOARDLighting Company was an independent contractor, and to conversion employeesan employer.But even if my conclusion were different in that regard, the ultimate resultI reach would be the same. If the Respondents' defense is to succeed, it isnecessary for them to establish not only that the conversion employees areemployees of the Lighting Company, but that they are part of the appropriatecollective-bargaining unit covered by the union-shop agreement between theLighting Company and the Respondent Union. This they are unable to do onthe facts of this case.Bearing in mind that the gas-conversion project is aspecial venture not part of the Lighting Company's regular business of supplyinggas to its customers ; that the work of the conversion employees is not integratedwith the regular operations and supervisory and administrative structure of theLighting Company; that it is, however, integrated with the regular operationsand supervisory and administrative structure of the Respondent Company asa separate organization engaged in gas-conversion work throughout the country ;that the conversion employees for the most part do not reside in the Long Islandarea ; that they neither intend nor may expect to work on the Lighting Companysystem once the special project is completed ; that they do, however, intend andmay reasonably expect to work for the Respondent Company on future conver-sion projects for other utilities; that their wages, hours, and working conditionsare controlled by standards established for conversion employees generallyrather than for Lighting Company employees; that their community of interestis not with the Lighting Company employees but with conversion employeesworkingfor theRespondentCompany on all its projects-bearing all these andother considerations in mind, I do not think a finding can be made that theconversion employees were an integral part of the production and maintenanceunit of Lighting Company employees. Thus, even if it had been the intent whenthe contract was made to make the conversion group a minor portion of theexisting production and maintenance unit, it would have been illegal as repugnantto basic public policy.SeeChicago Freight Card Parts Co.,83 NLRB 1162.It is clear, however, that there never was any such actual intent. The pro-testations of the Respondents to the contrary are belied by their earlier ac-tions, all pointing unequivocally to the conclusion that theRespondents, andthe Lighting Company, too, looked on the conversion employeesof the Respond-ent Company as falling in a separate unit outside the Lighting Company's con-tract unit.Under the contract between the Lighting Company and the Unionitwas provided in effect that the contract would be inapplicable to work con-tracted out. In accordance with the provisions of the contract, the LightingCompany sought and eventually obtained the Union's consent to have the workperformed on a contract basis rather than with its own employees. The Light-ing Company and the Union made no attempt by agreement between themselvesto extend the contract coverage to the prospective conversion employees. In-stead, the Respondent Company was asked to work out its own "satisfactorylabor relations" with the Union. In the negotiating meeting between the Re-spondent Company and the Respondent Union, nothing was said aboutadoptingthe provisions of the Lighting Company contract as applicable to the conversionemployees.An entirely separate agreement was entered into, to which theLighting Company was not a party, and in which the Respondent Companyalone assumed the employer obligations, thus providing the clearest proof thatall interested parties viewed the conversion employees as outside the LightingCompany's contract unit.The Respondent's present position, that the con-version employees fell within the Lighting Company's contract unit, is patentlyno more than an afterthought, moreingeniousthan sound, devised to meet theexigencies of the instantproceeding. JOHN B. SHRIVER COMPANY43One further argument, not previously adverted to, warrants brief mention.At the hearing, it was suggested by the Respondent Union that since under itscertification and its contract with the Lighting Company it had "jurisdiction"over employees performing work of the type performed by the conversion em-ployees, it was entitled to protect its "jurisdiction" by requiring the RespondentCompany, as a contractor of that work, to submit its employees to the same con-ditions governing union membership that would have been applicable had thatwork not been contracted out. There is no tenable basis for that argument inlaw. It has been found that the union contract with the Lighting Company hadno application to the conversion employees who were both employees of an inde-pendent contractor and outside the bargaining unit covered by the contract andthe certification.The rights granted employees under the Act are not controlledby work jurisdictional claims of labor organizations.Under the Act the con-version employees were entitled to exercise their own freedom of choice inselecting or rejecting a bargaining agent for their own unit.They could notbe forced into a union not freely selected by them simply because their employerhad contracted to perform for another work which if performed by the other'semployees would have been subject to a valid compulsory union membershiparrangement.SeeDaniel Hamm Drayage Company, Inc.,84 NLRB 458, enfd.185 F. 2d 1020 (C. A. 5).On all the evidence, I reject the Respondents' affirmative defenses. I find, inaccordancewith the principles earlier set out, that, by entering into and givingeffect to their agreement for exclusive recognition and compulsory union mem-bership, the Respondent Company violated Section 8 (a) (1), (2), and (3) ofthe Act, and the Respondent Union, Section 8 (b) (1) (A) and 8 (b) (2).2.Additional violations by the Respondent Company of Section8 (a) (1) and(2) resulting from the distribution of checkoff cards, and threats to employeesin connectiontherewithThe Respondent Company's distribution of the Union's checkoff cards to its em-ployees for their signature, as well as the threats made by the RespondentCompany's representatives in connection with such distribution,9 constituted, itis found, further interference with employee self-organizational rights, as wellas assistance and support to the Respondent Union in violation of Section 8 (a)(1) and (2) of the Act. There is no merit to the Respondent Company's con-tention that illegal assistance and support may not be found because the Re-spondent Union was not then engaged in a contest with a rival labor union. Noris there merit to its additional contention that it was justified in distributingthe cards because, as the record shows, the Union would have experienced prac-tical difficulties in itself distributing the cards to the conversion employees.Whatever validity such a contention might have had if there was a valid union-shop agreement between the two Respondents, it clearly has none where, as here,the agreement on which the Respondents rely was illegal to begin with.3.Discrimination against O'Sullivan ; violation by the Respondent Company ofSection 8 (a) (1) and (3), and by the Respondent Union of Section 8 (b) (1)(A) and 8 (b) (2)It is established that an employee need not acquiesce in a condition of em-ployment unlawfully requiring him to accept a union of his employer's selection,and that a refusal on his part to continue with his employment under such cir-P Thomas' threat to employees that those who did not sign would be unable to work onthe project ; Wilt's statement to employees that if they did not sign they could not reporton the job on Monday;and Adams'statement to O'Sullivan that he would be forced to letO'Sullivan go if he did not sign the checkoff. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDcumstances does not constitute a quitting of his employment, but, rather, a dis-criminatory constructive discharge.See, e. g.,Hamilton-Schein &Walsh Co.,80 NLRB 1496;Pacific Plastic d Mfg. Co., Inc.,68 NI}RB 52;Pinkerton's Na-tional Detective Agency, Inc.,90 NLRB 205. I consider that principle con-trolling here.As has been found, the Respondent Company entered into an illegal agree-ment with the Respondent Union under which its employees were required tojoinand pay dues to the Union as a condition of employment. Although O'Sul-livan may not have been apprised of the exact terms of the agreement, the conductof the Respondent Company and the statements of its supervisory personnel weresuchas to leave no doubt in O'Sullivan's mind that he would not be permittedto continue working on the job unless he undertook to pay the union dues thatthe Respondents had agreed upon.When O'Sullivan first declined to sign thecheckoff card he was told by Crew Foreman Thomas that if he did not sign,he could not work.When he still declined, he was visited by Supervisor Wilt whotold him that unless he signed he would not be allowed to report for work thefollowing Monday, but would have to see Superintendent Adams instead. In hisinterview with Adams on Saturday, February 2, Adams expressly confirmed whathad been impressed on O'Sullivan before, that O'Sullivan would be dischargedunlesshe agreed to pay union dues as a condition of employment. O'Sullivanwas thus reasonably justified in concluding, as I find he did, that he would notbe permitted to continue at work unless and until he acquiescedin the illegalarrangements made by the Respondents. On all the evidenceI am persuaded, andI find,that O'Sullivan's subsequent failure to report to work was due to his un-willingness to accept the illegal condition of employment that had beenimposedon him. Accordingly, and notwithstanding that he was not formally discharged,I find that the termination of his employment was not voluntary,but amounted,rather, to a constructive discharge.By constructively discharging O'Sullivan onFebruary 2, 1952, because of his refusal to affiliate with and paydues to theUnion under the illegal agreement made by the Respondents, I find that theRespondent Company violated Section 8 (a) (1) and 8 (a) (3) of the Act.The Respondent Union, to be sure, took no direct affirmative action withspecific regard to O'Sullivan.But it is not exculpated from liability for thatreason.The illegal termination of O'Sullivan's employment flowed from thediscriminatory arrangements made by the Respondent Union with the RespondentCompany, and but for them would not have occurred.Having participated inthe creation of the conditions which resulted in the actual discriminationagainstO'Sullivan, the Respondent Union must be deemed to have causedsuch dis-crimination in violation of Section 8 (b) (2) of the Act, and thereby also tohave restrained and coerced employees in their rights guaranteed by Section 7in violation of Section 8 (b) (1) (A) of the Act. SeeChilds Company,93 NLRB281;Acme Mattress Company,91 NLRB 1010;Utah ConstructionCompany,95NLRB 196;International Union, U. A.W., 92 NLRB 968.It is so found.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above, occurring inconnection with the activities of the Respondent Company described in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce. JOHNB. SHRIVERCOMPANY45V.TSE $EMEDYHaving found that the Respondents have engaged in certain unfair laborpractices, it will be recommended that they cease and desist therefrom, and thatthey take certain affirmative action designed to effectuate the policies of theAct.It having been found that the Respondent unlawfully sponsored, assisted, andcontributed support to the Respondent Union in violation of Section 8 (a) (2)by, among other things, recognizing the Union as the exclusive bargaining repre-sentative of its employees engaged in conversion work on Long Island and enter-ing into an agreement with it covering said employees, it will be recommendedthat the Respondent Company cease giving effect to said agreement, or to anyextensions, modifications, or supplements thereof, or to any superseding agree-ment with the Union, unless and until the Union shall have been certified by theBoard as the representative of the Respondent Company's employees.Nothingherein, however, shall be construed as requiring the Respondent Company tovary wages, hours of employment, rates of pay, seniority, or other substantiveprovisions in its relations with the employees themselves, which the RespondentCompany has established in the performance of said agreement, or to prejudicethe assertion by employees of any rights they may have thereunder.Having found that the Respondent Company illegally coerced its employeeson its Long Island project to pay dues to the Respondent Union as a conditionof their employment and to execute checkoff cards authorizing the RespondentCompany to deduct periodic dues from their wages for remittance to the Union,itwill be recommended that the Respondent Company be ordered to make wholeeach of its employees on said project for the full amount of dues deducted fromhis wages. It will further be recommended that the Respondent Company ceasegiving effect to any such checkoff authorizations executed prior to the date of itscompliance with this recommended order.It has beenfound that the Respondent Company on February 2, 1952, dis-criminated with regard to the hire and tenure of employment of George M.O'Sullivan in violation of Section 8 (a) (1) and (3) of the Act and that theRespondent Union caused the said Company to do so in violation of Section 8(b) (2) and 8 (b) (1) (A) of the Act. It will therefore be recommended thatthe Respondent Company be ordered to offer O'Sullivan immediate reinstatementto his former or a substantially equivalent position without prejudice to hisseniority and other rightsand privileges,and that theRespondents, jointly andseverally,be ordered to make O'Sullivanwholefor any lossof pay he may havesuffered,by paymentto him of a sum of money equalto that which he normallywould have earnedas wagesfrom the date of the discrimination to the date ofthe Respondent Company's offer of reinstatement, less his net earnings duringsaid period.Loss of pay shall be determined by deducting from a sum equal tothat which O'Sullivan would normallyhave earnedfor each quarter or portionthereof, his net earnings,if any,in other employment during that period. Earn-ingsin one particular quarter shall have no effect upon the back-pay liability forany other quarter. SeeF. W. Woolworth Company,90 NLRB 289. The quarterlyperiods described herein shall begin with the first day of January, April, July,and October.The Respondent Company isto make availableto the Board, uponrequest, payroll and other records in order to facilitate the checking of the amountof back pay due. The Union may terminate its liability for further accrual ofback pay to O'Sullivan, by notifying the Respondent Company in writing that ithas no objection to O'Sullivan's reinstatement and continued employment by theCompany. In the event such noticeis givenby the Union, it shall not thereafter 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe liable for any back pay accruing after 5 days from the giving of such notice.Absent such notification, the Union shallremainjointly and severally liable withthe Company for all back pay that may accrue until the Company complies withthe reinstatement requirements of the recommended order.The Respondent's illegal activities are such as to indicate a purpose todefeat the Company's employees in the exercise of other basicrights underthe Act.The unfair labor practices found to have been committedare poten-tially related to other unfair labor practices proscribed by the Act,and dangerof their commission in the future is to be anticipated from theRespondents'conduct in the past.The preventive purpose of the Act will be thwarted unlessthe remedial order is coextensive with the threat. In order, therefore, tomake effective the interdependent guarantees of Section 7, and thus effectuatethe policies of the Act, the recommended order will provide that the Respondentscease and desist from in any manner infringing upon the rights of employeesguaranteed by the Act.Upon the basis of the foregoing findings of fact and upon the entirerecord inthe case, I make the following:CONCLUSIONS OF LAW1.Local 1049, International Brotherhood of Electrical Workers, AFL, is alabor organization within the meaning of Section 2 (5) of the Act.2.By sponsoring, assisting, and contributing support to the RespondentUnion, and thereby also interfering with, restraining, and coercing employeesin the exercise of rights guaranteed in Section 7 of the Act, the RespondentCompany has engaged in and is engaging in unfair labor practiceswithin themeaning of Section 8 (a) (2) and 8 (a) (1) of the Act.3.By entering into and giving effect to agreements conditioningthe hire andtenure of employees of the Respondent Company upon membershipin and duespayments to the Respondent Union in contravention of Section8 (a) (3) of theAct, the Respondents have engaged in and areengagingin unfairlabor practices,the Respondent Company within the meaning of Section 8 (a) (3) and 8 (a) (1)of the Act, and the Respondent Union within the meaning of Section 8 (b) (2)and 8 (b) (1) (A) of the Act.4.By discriminating with regard to the hire and tenure ofemployment andterms and conditions of employment of George M. O'Sullivan,thereby encour-aging membership in the Respondent Union, and interfering with,restraining,and coercing employees in the exercise of rights guaranteed by Section 7 of the"Act, the Respondent Company has engaged in andis engaging in unfair laborpractices within the meaning of Section8 (a) (3) and 8(a) (1) of the Act.5.By causing and attempting to cause the Respondent Companyto discrimi-nate against O'Sullivan in violation of Section 8 (a) (3) of the Act, andtherebyalso restraining and coercing employees in the exercise of rights guaranteed bySection 7 of the Act, the Respondent Union has engaged inand is engaging inunfair laborpracticeswithin the meaning of Section 8 (b) (2) and 8 (b) (1)(A) of the Act.6.Theaforesaidunfair labor practicesare unfairlabor practices affectingcommerce within themeaningof Section2 (6) and(7) of the Act.[Recommendations omitted from publication in this volume.]